728 N.W.2d 410 (2007)
Douglas COBLE and Rochelle Coble, Plaintiffs-Appellees,
v.
Russell L. GREEN and Russell L. Green, P.C., Defendants-Appellants.
Docket No. 132082. COA No. 257946.
Supreme Court of Michigan.
March 23, 2007.
On order of the Court, the application for leave to appeal the June 15, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to withdraw as appellate counsel is GRANTED.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.